DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 03/17/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 2 and 4 are pending.
Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. On page 5 filed 03/17/2021, applicant argues that “the cited art does not teach or suggest a light modulation element that includes, ‘[a] bias electrode [that] includes an operation electrode and reference electrodes, wherein the operation electrode is disposed along [an] optical waveguide above the optical waveguide, and the reference electrodes are provided apart from the operation electrode by a predetermined separation distance so the operation electrode is placed between the reference electrodes,’ as required by claim 2”.  In response, the examiner submits that the previously applied Kissa references discloses a bias electrode (570-576) that includes an operation electrode (570/576) and reference electrodes (572, 574) as specified by claim 2.  Therefore, the previous grounds of rejection under 35 USC § 103 has been maintained and has been further clarified as indicated below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 7,529,433 to Kissa et al. (hereainafter “Kissa”) in view of Patent No. 5,748,358 to Sugamata et al. (“Sugamata”).  Both Kissa and Sugamata were applied in a prior Office action. 
In re claim 2, Kissa discloses, see FIG. 5a and FIG. 8, a light modulation element (500) comprising: 
an optical waveguide (524, 526) formed on a substrate (510); and 
a control electrode (540-544, 570-576),
wherein the light modulation element (500) modulates light by controlling light waves 
the control electrode (540-544, 570-576) comprises a radio frequency electrode (540-544) that configures a signal line through which radio frequency signals propagate and a bias electrode (570-576) to which a bias voltage is applied,
the radio frequency electrode (540-544) is formed along a longitudinal direction of the optical waveguide (524, 526) in the same manner as the electrodes (140-144) shown in FIG. 1D and the bias electrode (570-576) is formed along a longitudinal direction of the optical waveguide (524, 526) as seen in FIG. 8,
the radio frequency electrode (540-544) has a conductive layer made of copper or a copper alloy (col. 8, lines 4-7), 
the bias electrode (570-576) includes an operation electrode (570/576) and reference electrodes (572, 574), wherein the operation electrode (570/576) is disposed along the optical waveguide (524, 526) above the optical waveguide (524, 526) as seen in FIG. 5a and FIG. 8, and the reference electrodes (572, 574) are provided apart from the operation electrode (570/576) by a predetermined separation distance so the operation electrode (570/576) is placed between the reference electrodes (572, 574), as seen in FIG. 8, and 
the bias electrode (570-576) is made of a high-resistivity material (tantalum silicon nitride, titanium silicon nitride, silicon titanium oxynitride, amorphous silicon, indium oxide, etc.) that is different from a material the radio frequency electrode (540-544) is made of.  See columns 7-11 of Kissa for further details. 

Thus, Kissa only differs from claim 2 in that he does not teach a surface layer made of gold (Au) See Fig. 7; col. 7, lines 57-63 and col. 8, lines 26-35 of Sugamata, lines 24-46 of Sugamata. The electrode configuration of Sugamata provides a lower driving voltage.  See col. 9, lines 1-23 of Sugamata. In order to use a lower driving voltage, the RF electrode (540-544) of Kissa would have been modified to comprise the copper and gold layers (14, 15) taught by Sugamata, thereby obtaining the invention specified by claim 2.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 2 in view of Kissa combined with Sugamata.

In re claim 4, as mentioned at col. 9, lines 29-35 of Kissa, the bias electrode (570-576) does not include a conductive layer made of copper or a copper alloy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        





or
April 7, 2021